a Case 2:19-cr-00251-GMN-NJK Document 179 Filed-09/15/21--Page 1 of 4 —
_—_——

—

oo wonaun F&F Ww WN

BR RO RO ROO eee ea eee eee eee
on NY FF OF OBO ON DO OH FPF YD NY YF OS

 

YN NO NY NY WD
oN DH NH

 

 

 

L
—W¥_FILED ——_ RECEIVED

——— ENTERED —— SERVED ON
COUNSEL/PARTIES OF RECORD

 

SEP 15 2021

 

 

 

CLERK US DISTRICT COURT

DISTRICT OF NEVAD
BY PS cpury

UNITED STATES DISTRICT COURT =

 

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-251-GMN-NJK
Plaintiff, Final Order of Forfeiture

V.

ESPERANZA SANABIA-ARAUJO,

Defendant.

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1), 853(a)(2), and 853(p); 21
U.S.C. § 881(a)(6) with 28 U.S.C. § 2461 (c); 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c);
and 21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461(c) based upon the plea of guilty by
Esperanza Sanabia-Araujo to the crimina‘ ¢Mense, forfeiting the property set forth in the
Plea Agreement and the Forfeiture Allegations of the First Superseding Criminal Indictment
and shown by the United States to have the requisite nexus to the offense to which
Esperanza Sanabia-Araujo pled guilty. First Superseding Criminal Indictment, ECF No. 35;
Change of Plea, ECF No. 91; Plea Agreement, ECF No. 95; Preliminary Order of
Forfeiture, ECF No. 99.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States published the notice of forfeiture in accordance

with the law via the official government internet forfeiture site, www.forfeiture.gov,

 

 
 

—

o0 On aoa uo FPF WwW NY

bBo wo bw NYO NO NO NO NO HNO www wm em ee ee
oN OO UN FP WwW NY KF Oo OO WO NQ WO WH FP WD NY KY OC

 

 

 

Case 2:19-cr-00251-GMN-NJK Document 179 Filed 09/15/21 Page 2 of 4

consecutively from August 11, 2020, through September 9, 2020, notifying all potential third
parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,
ECF No. 101-1, p. 5.

This Court finds the United States notified known third parties by personal service
and by regular mail and certified mail return receipt requested of their right to petition the
Court. Notice of Filing Service of Process — Mailing, ECF No. 102; Notice of Filing Service
of Process — Personal Service, ECF No. 103.

On August 21, 2020, the United States Attorney’s Office served Enrique Suarez by
regular and certified return receipt mail with the Preliminary Order of Forfeiture and the
Notice. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1 p. 3, 6-8, 20-
23, 31-35.

On August 21, 2020, the United States Attorney’s Office served Gabriel Gonzalez by
regular and certified return receipt mail with the Preliminary Order of Forfeiture and the
Notice. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1, p. 3, 6-8, 20-
23, 36-38.

On August 21, 2020, the United States Attorney’s Office served Ramiro Ordaz-
Nunez, aka Ramiro Ordaz, aka Ramiro Ordannunez, by regular and certified return receipt
mail with the Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of
Process — Mailing Exhibits, ECF No. 102-1, p. 3, 6-8, 20-23, 39-43.

On August 21, 2020, the United States Attorney’s Office served Gustavo Pulido-
Cano by regular and certified return receipt mail with the Preliminary Order of Forfeiture
and the Notice. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1, p. 3,
6-8, 20-23, 44-46.

On August 21, 2020, the United States Attorney’s Office attempted to serve Javier
Sarabia by regular and certified return receipt mail with the Preliminary Order of Forfeiture
and the Notice. The mail was returned as not deliverable as addressed and unable to
forward. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1, p. 3, 6-8,
20-23, 47-51.

 

 

 
rh, 2:19-cr-00251-GMN-NJK Document 179 Filed 09/15/21 Page 3 of 4 —

On August 21, 2020, the United States Attorney’s Office served Javier Sarabia by

—

regular and certified return receipt mail with the Preliminary Order of Forfeiture and the
Notice. Notice of Filing Service of Process — Mailing Exhibits, ECF No. 102-1, p. 4, 6-8, 20-
23, 52-56.

 

On or about September 11, 2020, the United States Marshals Service personally
served Yahaira Mariscal-Sanabia with copies of the Preliminary Order of Forfeiture and the
Notice. Notice of Filing Service of Process — Personal Service, ECF No. 103.

This Court finds no petition was filed herein by or on behalf of any person or entity

Oo onan un FF W WN

and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the property named herein

— pm
-_ — /3S

and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

—
NO

all possessory rights, ownership rights, and all rights, titles, and interests in the property

—
w

hereinafter described are condemned, forfeited, and vested in the United States pursuant to

—
ww

Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1), 853(a)(2), and 853(p); 21
U.S.C. § 881(a)(6) with 28 U.S.C. § 2451(c); 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c);
21 U.S.C. § 881(a)(11) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be

—  — —
ao NN ON

disposed of according to law:

1. $54,780;

2 $50,000;

3 $7,460;
4, a Glock 26, 9 mm, s/n BGXH54]1; and
5

wo NO HO HO &
wow no -F|F§ Oo ~-

any and all ammunition

do
AS

(all of which constitutes property).
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

NY N
nn wn

forfeited funds, including but not limited to, currency, currency equivalents, certificates of

No N
ao nN

deposit, as well as any income derived as a result of the government’s management of any
3

 

 

 

 

 

 
Case 2:19-cr-00251-GMN-NJK Document 179 Filed 09/15/21 Page 4 of 4

 

 

 

oO On Dn Uo FF W NY

DN NO NO NH NH NY NO NO HNO wee ee ee i eee ee ee ee
oN Oo UN FP WwW NF ODO Oo WO NY BO NH BR wee BY KH OC

 

 

property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to “lot of record.

DATED hipt (S~ r021.

 

GLORIA M. NAVARRO
UNITEDGZATES DISTRICT JUDGE

 

 

 

 
